        Case: 5:20-cv-02472-JRA Doc #: 1 Filed: 11/02/20 1 of 4. PageID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 STEPHEN CANAN                                     )
 10611 Liberty Street                              )   CASE NO. _5:20-cv-2472____________
 Garrettsville, Ohio 44231,                        )
                                                   )   Removed from the Court of Common
                                                   )   Pleas, Portage County, Ohio
                Plaintiff,                         )
                                                   )
         v.                                        )
                                                   )   NOTICE OF REMOVAL
                                                   )
 COURTAD-DALTON, LLC                               )
 11733 Timber Point Trail                          )
 Mantua, Ohio 44255,                               )
                                                   )
                Defendant.                         )
                                                   )

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF OHIO:

       Pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441(a), and 1446, Defendant Courtad-Dalton,

LLC (“Courtad-Dalton”), by and through the undersigned counsel, hereby files this Notice of

Removal of the action currently pending in the Court of Common Pleas, Portage County, Ohio,

Case No. 2020CV00603, (the “State Court Action”) to the United States District Court for the

Northern District of Ohio, Eastern Division based upon the following:

       1.      On September 28, 2020, Plaintiff Stephen Canan filed a Complaint with

Interrogatories, Requests for Production, and Requests for Admissions Attached in the State Court

Action (the “Complaint”), styled Stephen Canan v. Courtad-Dalton, LLC, alleging that Defendant

failed to pay Plaintiff all overtime wages due in violation of the Fair Labor Standards Act, 29

U.S.C. § 203 et seq. (“FLSA”). Plaintiff also alleges disability discrimination in violation of Ohio

Rev. Code § 4112.01 et seq., failure to pay overtime wages due in violation of Ohio Rev. Code §

4111.03., failure to promptly pay all wages due in violation of Ohio Rev. Code § 4113.15, and
        Case: 5:20-cv-02472-JRA Doc #: 1 Filed: 11/02/20 2 of 4. PageID #: 2




failure to maintain accurate time records in violation of Ohio Rev. Code § 4111.14 (collectively,

the “State Law Claims”).

       2.        On October 5, 2020, Plaintiff served on Defendant a copy of the Summons and

Complaint in the State Court Action. In accordance with 28 U.S.C. § 1446(a), Defendant is

attaching to this Notice of Removal as Exhibit A the process, pleadings, and orders, if any, served

in the State Court Action.

       3.        Pursuant to 28 U.S.C. § 1331, district courts have original jurisdiction of all civil

actions arising under the laws of the United States. On its face, Plaintiff’s Complaint alleges that

Defendant violated the FLSA, which is a federal statute. Given that Plaintiff’s Complaint raises

the existence of a federal question, removal of the State Court Action is therefore proper under 28

U.S.C. § 1331.

       4.        Because Plaintiff’s Complaint also alleges the State Law Claims against Defendant,

this Court has supplemental jurisdiction over the State Law Claims pursuant to 28 U.S.C. §

1367(a). The State Law Claims are so related to his FLSA claim that they form part of the same

case or controversy under Article III of the United States Constitution. Indeed, Plaintiff’s

Complaint alleges that the Defendant failed to pay Plaintiff overtime wages in violation of both

the FLSA and the Ohio Revised Code. See, Exhibit A.

       5.         Pursuant to 28 U.S.C. §1441(a), state court actions in which United States District

Courts have original jurisdiction may be removed to the District Court which embraces the place

where such action is pending. Because the State Court Action is pending in Portage County, Ohio,

the United States District Court for the Northern District of Ohio, Eastern Division, is the

appropriate venue for purposes of removal.




                                                   2
        Case: 5:20-cv-02472-JRA Doc #: 1 Filed: 11/02/20 3 of 4. PageID #: 3




       6.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because

fewer than thirty (30) days have elapsed since Defendant was served with the State Court Action

on October 5, 2020. See, Exhibit A.

       7.      At the time of the filing of this Notice of Removal, Defendant has not filed an

Answer to Plaintiff’s Complaint.

       8.      Defendant will file a copy of this Notice of Removal with the Portage County Clerk

of Courts and will provide notice to Plaintiff as required by 28 U.S.C. § 1446(d). A copy of the

Notice of Filing Notice of Removal to be filed with the Portage County Clerk of Courts is attached

hereto as Exhibit B.

       9.      This Notice of Removal is signed pursuant to Federal Rule of Civil Procedure 11,

as required by 28 U.S.C. §1446(a).

       10.     No admission of fact, law, or liability is intended by this Notice of Removal, and

Defendant expressly preserves any and all of its defenses, denials, and obligations.

       11.     Defendant requests that this Court take jurisdiction of the State Court Action to its

conclusion and to final judgment to the exclusion of further proceedings on the claims asserted

therein in the State Court Action, in accordance with the law.

       WHEREFORE, Defendant Courtad-Dalton, LLC hereby removes the State Court Action

from the Court of Common Pleas, Portage County, Ohio, so that all further proceedings in this

action be held before the United States District Court for the Northern District of Ohio, Eastern

Division.




                                                 3
        Case: 5:20-cv-02472-JRA Doc #: 1 Filed: 11/02/20 4 of 4. PageID #: 4




                                               Respectfully submitted,

                                               s/ Robert A. Zimmerman
                                               Robert A. Zimmerman (0055478)
                                               Richard E. Hepp (0090448)
                                               BENESCH, FRIEDLANDER,
                                                COPLAN & ARONOFF LLP
                                               200 Public Square, Suite 2300
                                               Cleveland, Ohio 44114
                                               Telephone: 216-363-4441
                                               Facsimile: 216-363-4588
                                               Email: rzimmerman@beneschlaw.com
                                                      rhepp@beneschlaw.com

                                               Attorneys for Defendant Courtad-Dalton, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of November, 2020, a copy of the above pleading was

served by first class United States mail, postage prepaid, and by electronic mail on the following:

               Cathleen M. Bolek
               Matthew D. Besser
               Bolek Besser Glesius LLC
               Monarch Centre Suite 302
               5885 Landerbrook Drive
               Cleveland, OH 44124

               Attorneys for Plaintiff Stephen Canan


                                                      s/ Robert A. Zimmerman
                                                     ROBERT A. ZIMMERMAN (0055478)
                                                     One of the Attorneys for Defendant Courtad-
                                                     Dalton, LLC




                                                4
